Citation Nr: 1506683	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-01 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a certificate of eligibility for an automobile and adaptive equipment or for adaptive equipment only.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from April 1984 to April 1990, from October 1995 to November 1995, and from January 2003 to January 2005, with additional Army Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In July 2013, the Veteran and her spouse testified at a videoconference hearing in before a Veterans Law Judge who is no longer employed by the Board.  In February 2014, the Board informed the appellant of this and that she would be afforded another Board hearing, if desired.  Later, in April 2014, the claimant informed the Board of her desire for a videoconference hearing before a Veterans Law Judge at the RO.  In April 2014, the Board remanded the claim to schedule the Veteran for a hearing.  In August 2014, the appellant and her spouse testified at a videoconference hearing in before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the electronic record.

The Board's review includes the paper and electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As for relevant disabilities, service connection is in effect for residuals of a right ankle fracture, right knee instability, postoperative partial medial meniscectomy of the right knee with degenerative joint disease, chronic lumbar strain with intervertebral disc syndrome, fibromyalgia with myofascial pain, left wrist status post fusion, and left wrist scar.  At the September 2014 hearing, the Veteran testified that she had limited use of her fingers in part due to the service-connected fibromyalgia.  September 2014 hearing transcript, page 4.  At the November 2013 hearing, the appellant testified that she had radiating pain from her back that interfered with the use of her right lower extremity.  November 2013 hearing transcript, page 5.  The report of a January 2012 VA examination reflects that only the right knee was examined.  Another VA examination is necessary to address the service-connected disabilities cause a loss or permanent loss of use of one or both feet, or cause a loss or permanent loss of use of one or both hands

A June 2011 VA treatment record reveals that the Veteran intended to get a second opinion regarding her right knee disability from the San Francisco VA Medical Center.  At the November 2013 hearing, the Veteran testified that she did receive treatment at the San Francisco VA Medical Center.  November 2013 hearing transcript, pages 9-10.  The RO obtained records from the Reno VA Medical Center from July 2011 to January 2012.  The AOJ should obtain all records from the San Francisco VA Medical Center from June 2011 to the present and all records from the Reno VA Medical Center from February 2011 (the month of the Veteran's claim) to July 2011 and from January 2012 to the present.

Given that the Veteran is receiving a 100 percent disability rating, the AOJ should ask her whether she has ever applied for Social Security disability benefits and depending on her response, the AOJ should obtain any records pertaining to any claim for Social Security disability benefits filed by the appellant.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for residuals of a right ankle fracture, right knee instability, postoperative partial medial meniscectomy of the right knee with degenerative joint disease, chronic lumbar strain with intervertebral disc syndrome, fibromyalgia with myofascial pain, left wrist status post fusion, and left wrist scar.  Regardless of the claimant's response, obtain all records from the San Francisco VA Medical Center from June 2011 to the present and all records from the Reno VA Medical Center from February 2011 to July 2011 and from January 2012 to the present.

2.  Ask the Veteran whether she has ever applied for applied for Social Security disability benefits and depending on her response, the AOJ should obtain any records pertaining to any claim for Social Security disability benefits filed by the appellant.

3.  Thereafter, the Veteran must be afforded a VA examination to determine the nature and extent of her service-connected residuals of a right ankle fracture, right knee instability, postoperative partial medial meniscectomy of the right knee with degenerative joint disease, chronic lumbar strain with intervertebral disc syndrome, fibromyalgia with myofascial pain, left wrist status post fusion, and left wrist scar for the purpose of determining eligibility for an automobile and adaptive equipment or for adaptive equipment only.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability in the hands and feet due to residuals of a right ankle fracture, right knee instability, postoperative partial medial meniscectomy of the right knee with degenerative joint disease, any radiculopathy associated with chronic lumbar strain with intervertebral disc syndrome, fibromyalgia with myofascial pain, left wrist status post fusion, and left wrist scar.  

The examiner should comment on whether the residuals of a right ankle fracture, right knee instability, postoperative partial medial meniscectomy of the right knee with degenerative joint disease, any radiculopathy in the lower extremities from the chronic lumbar strain with intervertebral disc syndrome, and any fibromyalgia with myofascial pain in the lower extremities cause a loss or permanent loss of use of one or both feet.

The examiner should comment on whether any fibromyalgia with myofascial pain in the upper extremities, left wrist status post fusion, and left wrist scar cause a loss or permanent loss of use of one or both hands.

4.  Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to her representative, and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




